Case: 21-50185       Document: 00516351000           Page: 1      Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                  June 9, 2022
                                      No. 21-50185
                                                                                 Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Marshall Lee Braddy,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 5:19-CR-264


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          Marshall Braddy pleaded guilty of conspiring to distribute cocaine and
   methamphetamine. He also pleaded true to a sentencing enhancement owing
   to a prior conviction. At a hearing, the district court sentenced Braddy to ten
   years of imprisonment and five years of supervised release. But the written
   judgment imposed twenty-seven conditions of supervised release not stated


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50185         Document: 00516351000                Page: 2       Date Filed: 06/09/2022




                                           No. 21-50185


   at the hearing. Seventeen of those are standard conditions from a standing
   order of the Western District of Texas. 1 This appeal decides the fate of those
   seventeen discretionary conditions.
           A district court must pronounce discretionary sentencing conditions
   so that the defendant has “notice and an opportunity to object.” United States
   v. Diggles, 957 F.3d 551, 563 (5th Cir. 2020) (en banc). Braddy and the gov-
   ernment agree that the district court did not satisfy that requirement: At
   sentencing, the court did not state the seventeen conditions. Nor did it adopt
   the Western District’s standing order, which lists those conditions, or the
   presentence report, which advised their imposition.
           The parties are correct: The district court abused its discretion. That
   leaves the question of remedy.
           Braddy and the government ask us to instruct the district court to
   excise the seventeen conditions from Braddy’s sentence. That is our usual
   approach, 2 from which we have no reason to depart. We direct the district
   court to strike those discretionary conditions from the written judgment so
   that it conforms to the oral sentence. With those instructions, the judgment
   of sentence is VACATED and REMANDED.




           1
             Conditions of Probation & Supervised Release (W.D. Tex. as amended Nov. 28,
   2016), https://www.txwd.uscourts.gov/wp-content/uploads/Standing%20Orders/District
   /Conditions%20of%20Probation%20and%20Supervised%20Release.pdf.
           2
             See, e.g., Diggles, 957 F.3d at 563 (“Our caselaw does not generally give the district
   court [a] second chance when it fails to pronounce a condition . . . .”); United States v.
   Omigie, 977 F.3d 397, 407 (5th Cir. 2020); United States v. Mireles, 471 F.3d 551, 558 (5th
   Cir. 2006); United States v. Rodriguez, 852 F. App’x 810, 811–12 (5th Cir. 2021) (per cur-
   iam); United States v. Smith, 852 F. App’x 780, 789 & n.36 (5th Cir. 2021) (per curiam);
   United States v. Davalos, 810 F. App’x 268, 276 (5th Cir. 2020) (per curiam); United States
   v. Saldana-Cordero, 735 F. App’x 134, 134–35 (5th Cir. 2018) (per curiam).




                                                  2